PER CURIAM.
Robert Lee Smith brings this petition for habeas corpus seeking a delayed appeal pursuant to Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967). Petitioner alleges that he asked his appointed attorney to take an appeal after his conviction of first degree murder on September 7,1958, but that no appeal was taken.
Petitioner further contends that he filed a motion to vacate alleging denial of the right to a direct appeal in 1966 which was denied and not appealed but does not allege any justification for waiting until the present for filing this petition. We see some justification for further delay until 1967 (the date of the Hollingshead decision, supra) or at the latest until 1969 [the date of the leading case establishing the right to delayed review, Baggett v. Wainwright, 229 So.2d 239 (Fla.1969) ]. However, some thirteen years have transpired from even that date. Bashlor v. Wainwright, 369 So.2d 695 (Fla. 1st DCA 1978), notwithstanding, we find that the laches doctrine of Remp v. State, 248 So.2d 677 (Fla. 1st DCA 1970), is applicable here. See also Broxson v. Wainwright, 271 So.2d 478 (Fla. 1st DCA 1973). Accordingly, this petition for writ of habeas corpus is hereby denied.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.